Title: To Thomas Jefferson from Connecticut Republicans, 27 October 1802
From: Connecticut Republicans
To: Jefferson, Thomas


          
            Sir
            [27 Oct. 1802]
          
          In a government like ours, where the confidence of the people is the best support and reward of political merit, a testimony of this confidence from the republicans of Connecticut will not be unacceptable to the chief executive of our country.
          Among the United States, this State affords the solitary fact of republicans, whose voice has on no occasion been allowed a public expression, either in their State legislature, or in the councils of the nation, or in the choice of a President.
          Persuaded that a season has arrived when our hopes and fears ought to be equally at rest as respects the enemies of liberty, and that the majority of our fellow citizens are republican, we will not delay the expression of our confidence in your character and administration.
          We rejoice that the principles of our revolution triumphed eminently in your election to the highest of offices, the presidency of a free people, and that the arts which were designed to prevent that triumph, at a memorable crisis of public anxiety, were defeated. Your appointments of the distinguished men who preside over the departments, and the legislative measures, adopted under your sanction, tending to the decrease of patronage and expence, have concurred with the general prosperity of the United States to advance the republican cause in this State. Your forbearance, and spirit of conciliation, extended even to this time, towards some powerful opposers of your administration, have persuaded the people of your sincere wish to restore harmony to social intercourse, and ought to have silenced those clamours which were raised against a few early & justifiable discriminations.
          We confide fully in your motives and measures, and are sure that the general interests of the union will be the unvarying object of your labours; and whenever these interests can be promoted by an extended exercise of that discretion which the constitution has confided to the President in the choice of officers, even in the subordinate grades of his administration, we shall rejoice that the general interests coincide with our wishes.
          You have known, Sir, a part of the abuse and revilings which our political opponents in this State have heaped on your name, your friends, and the cause of liberty. What has not been made public, we hope may be concealed from you and the world; but we are not unmindful of these testimonies of a radical hostility to the principles of our revolution.
          In the midst of republican successes on every side of us, we will not complain of delays. Through a continuance of the wise system of measures already begun, when their tendency shall have been fully perceived, we have full confidence that this State will regain a political standing in the union, and that the President will hereafter receive a more official, though it cannot be a more sincere, tribute of attachment and respect.
          In the name of the republicans of the State of Connecticut.
          
            Wm. Judd Chairman
            Jno T. Peters Clerk.
          
         